WhitakeR, Judge,
dissenting:
The tariff covering the shipments of coal in this case covered the shipment from Christopher to the points of destination. Christopher was the “point of origin,” insofar as the tariff is concerned. The mine was not the point of origin, so far as the tariff was concerned. There was no tariff covering a shipment from the mine to the points of destination. The mine was no more the point of origin than a factory in the city of Washington or other town which is served by a spur track, whether the factory is located within or outside of the city limits. Washington is the point of origin.
Since we are concerned with the freight collectible under the tariff on file with the Interstate Commerce Commission, we must treat this shipment, it seems to me, as one originating in the town of Christopher. Then, since Christopher was on a land grant road, it seems to me that any shipment from Christopher would take the land grant deduction.